UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6432



JIMMY FAIRCLOTH,

                                           Petitioner - Appellant,

          versus


DEAN WALKER,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (CA-01-480-5-BR)


Submitted:   May 29, 2003                   Decided:   June 4, 2003


Before WILKINSON, MICHAEL, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jimmy Faircloth, Appellant Pro Se. Sandra Wallace-Smith, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jimmy Faircloth, a North Carolina prisoner, seeks to appeal

the district court’s order accepting the report and recommendation

of a magistrate judge and denying relief on his 28 U.S.C. § 2254

(2000) petition.    An appeal may not be taken to this court from the

final order in a habeas corpus proceeding in which the detention

complained of arises out of process issued by a state court unless

a circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2000). A certificate of appealability will

not issue for claims addressed by a district court on the merits

absent “a substantial showing of the denial of a constitutional

right.”    28 U.S.C. § 2253(c)(2) (2000).          We have independently

reviewed   the   record    and   conclude   Faircloth   has   not    made   the

requisite showing.*       See Miller-El v. Cockrell,          U.S.      , 123

S. Ct. 1029, 1039-40 (2003). Accordingly, we deny a certificate of

appealability and dismiss the appeal.           See 28 U.S.C. § 2253(c)

(2000). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     DISMISSED


     *
       To the extent Faircloth seeks to raise issues not properly
presented to the district court, we find they are waived. See Muth
v. United States, 1 F.3d 246, 250 (4th Cir. 1993) (holding claims
raised for first time on appeal will not be considered absent
exceptional circumstances).

                                      2